Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Timothy Harbeck on 16 December 2021.

The application has been amended as follows: 

IN THE CLAIMS	Claim 9: line 3, “a sealing lip” has been changed to --a plurality of sealing lips--.
Claim 9: line 4, “the sealing lip” has been changed to --at least one sealing lip--
Claim 9: line 8, “connection,” has been changed to:
--connection, wherein the film co a first of the plurality of sealing lips but does not contact a second of the plurality of sealing lips, ---

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither teaches nor renders obvious the combination including:

Claim 9
	a seal body having a plurality of sealing lips, wherein the seal body is arranged on a fixed component of the wheel bearing arrangement and at least one sealing lip abuts a sealing surface of a rotating component of the wheel bearing arrangement,
wherein a film is applied to the sealing surface; and
	wherein the film is connected to the sealing surface via an adhesive and/or a friction-locked connection, wherein the film contacts a first of the plurality of sealing lips but does not contact a second of the plurality of sealing lips, and
wherein the fixed component of the wheel bearing arrangement is a fixed bearing ring of a roller bearing and the rotating component of the wheel bearing arrangement having the sealing surface is a wheel hub, the wheel hub comprising a circumferential groove, wherein the circumferential groove comprises a recess extending in the axial direction, wherein a base of the recess forms the sealing surface.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656